Citation Nr: 1226426	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  09-45 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to April 1985, and from October 1990 to May 1991. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim for service connection for PTSD. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in June 2010.  A transcript of the hearing is associated with the claims folder.

In a February 2011 decision, the Board reopened the claim for service connection for PTSD and remanded it for further development.  Such has been completed and this matter is returned to the Board for further consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran's service personnel records document that he participated in Operation Desert Shield and Operation Desert Storm, with service in Southwest Asia.

2.  Some of the Veteran's claimed stressors are consistent with the places, types, and circumstances of his service. 

3.  The Veteran has been diagnosed with PTSD related to traumatic experiences during his service in Southwest Asia during Operation Desert Shield/Operation Desert Storm. 


CONCLUSION OF LAW

PTSD was incurred as a result of experiences during service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  With regard to the claim for service connection for PTSD, the Board is granting the benefit sought on appeal. Therefore, it is not necessary to discuss VA's duties to notify or assist the Veteran in substantiating that claim. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, the Veteran claims entitlement to service connection for PTSD stemming from incidents he alleged took place during his active service during Operation Desert Shield/Desert Storm.  His DD-214 shows that his primary specialty was construction equipment repairer, and confirms his service in Southwest Asia after being ordered to active duty in support of Operation Desert Shield/Desert Storm.  He is noted to have received a Drivers Badge during his active duty. 
 
Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). 

During the course of this appeal, VA amended its rules for adjudicating PTSD claims under 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  Because the Veteran's claim was pending at the time of this amendment, the new regulation applies to his case. Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 13, 2010, provides as follows:  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2011). 

The evidence includes service treatment records which show normal psychiatric findings on an August 1984 Reserve enlistment examination, and he answered "no" to having depression or excess worry, loss of memory or amnesia, nervous trouble of any sort or frequent trouble sleeping.  A December 1989 E-4 examination yielded the same normal findings and the report of medical history again showed him to again deny the same psychiatric history as he did in August 1984.  However, an April 1991 Southwest Asia demobilization/redeployment medical evaluation reveals he checked both "yes" and "no" to having recurring thoughts about experiences during Operation Desert Shield/Storm.  He answered "no" to nightmares or trouble sleeping.  It was noted that a positive response to either of these questions warranted consideration of PTSD and a referral to mental health.  Another April 1991 redeployment to CONUS examination gave a report of medical history where the Veteran cited "yes" to depression or excess worry and loss of memory or amnesia.  He answered "no" to having nervous trouble of any sort or periods of unconsciousness or frequent trouble sleeping.  An undated chronological record of medical care, wherein his rank was SPC E-4 revealed he answered "yes" to nightmares and trouble sleeping, and to having recurring thoughts about battle experience.  A November 1993 Reserve periodic examination revealed his psychiatric examination was normal.  The report of medical history revealed he denied any potential psychiatric manifestations, the same as reported back in August 1984.  

Post service records show that in November 1997, the Veteran was seen in the Vet Center, with records indicating that the Veteran reported sleep problems including nightmares, got easily upset and angry, and was withdrawn from friends and family.  He also had an apparent dissociative incident where he lost track of time and a road rage incident involving the assault of another driver.  Stressors were reported to include his unit having captured Iraqi POWs and then having found a cache of weapons that they were going to explode until the Iraqis alerted them and they discovered aircraft missiles.  He then described that a commanding officer (CO) who was a Captain he was driving ordered him to drive down some tracks, and ended up in a minefield.  The CO got out and told the Veteran he would back them out, but returned after three mines exploded and advised that they would stay there and wait.  He was assigned an Axis I diagnosis of PTSD.  

In an October 1999 NOD statement, the Veteran cited the same stressors as cited in the November 1997 Vet Center record.  He also described having seen a mother in Kuwait holding her child who died from a gas attack and also saw a driver of a dump truck who had been decapitated.  He also described similar symptoms as described in the Vet Center records, citing anxiety, interpersonal difficulties, easily going into rage, isolation and difficulty concentrating.  He described having been a heavy equipment operator during Desert Shield/Storm and then became the CO's driver with assignments to reconnaissance for main supply routes to make sure they were clear of land mines and otherwise accessible.  

An October 2005 stressor letter elaborated on his duties, described as being a heavy equipment operator of heavy machinery.  He also described being assigned to survey parameters for main supply routes.  He again cited being assigned to drive a CO for reconnaissance (recon) purposes and said this assignment happened after the CO's primary driver injured his knee.  He reported having encounters with Iraqi soldiers who mostly surrendered, and seeing carcasses of humans and animals.  He also reported having several chemical alarms that caused them to don chemical gear several times a day.  He also reported that during one of the recon missions he returned from it to learn that a team member, spec A.H. had been lost in a noncombat accident, when his dump truck was hit by a passing transport truck.  The Veteran reported feeling guilty that he had familiarity of the road that the individual killed may not have.  

He also elaborated on the incident of driving into the minefield with the CO, indicating that in February 1991 on patrol in Iraq, it got foggy, so the CO had the Veteran get out as a ground guide.  He indicated that he heard an explosion and took cover.  He indicated that nobody was wounded but another individual had hit a mine with piece of equipment resulting in tire damage.  The Veteran now reported that on the same day, he noticed a Bedouin who fired a flare into the air and he and another individual were ordered to apprehend him.  He indicated that the Bedouin pointed the flare at them, so they fired at him and then found a map in his vehicle, with a map of an Iraqi republican guard camp.  He described having taken heavy machine gun fire while proceeding towards this camp.  After the camp was secured, his CO ordered him to follow tire tracks, which resulted in their being in the minefield.  The CO was now reported as having gotten out to be a ground guide, and a mine exploded.  The Veteran thought the CO was killed but he returned into the vehicle and they waited for several hours for EOD to clear the minefield.  

He now also reported a stressor following cease fire of having thrown a MRE to a boy who was killed trying to retrieve it when a vehicle struck him.  He also described seeing dead bodies and also indicated that on return to the forward operating base (FOB), he was on clean up detail including loading bodies into a mass grave using a tractor.  He said that after his return to the U.S. he noted hypervigilance, poor sleep and trust issues.  He also cited an added stressor of the homicide deaths of his sister and her husband in August 2005.  

In November 2005, the Veteran underwent a private evaluation where he reported that his service as a heavy equipment driver changed in mission to becoming the CO's driver.  He cited stressors such as seeing bodies, hearing nuclear-biochemical (NBC) alarms frequently and having to don protective gear.  He reported hearing loud explosions when a road grader hit a mine when he was walking ahead of the CO's vehicle.  He claimed he had to kill a Bedouin who aimed a flare at him, and later discovered the Bedouin was alerting the Iraqi guards and they were fired upon.  He again cited being ordered to follow tracks that led to a minefield when he was the CO's driver.  He again reported that after being sent to Kuwait for clean up, he threw MREs to children and one was killed trying to get one.  The Veteran reported he still felt guilty about the child's death.  He also reported burying bodies along the highway of Death.  After his return, he had issues with poor trust, was jumpy and had sleep trouble including nightmares.  He also described his sister's death in August 2005, and believed that he somehow caused her death as punishment for the accidental death of the boy in Kuwait.  Mental status examination revealed his mood was depressed, but was otherwise unremarkable.  The diagnosis was PTSD, severe, and the examiner opined that it was related to his military service in Iraq.

A Vet Center record from December 2005 also contained reports from the Veteran about the recent murder of his sister and brother in law and he cited anger, paranoia and flashbacks related to his Persian Gulf service.  He felt that this murder was his "Karma" for things he had done in the Gulf War.  His traumatic events in service included being sent to Iraq to recon supply routes, picked up prisoners and had a lot of danger from land mines.  A friend was hit by a land mine.  He feared a loss of life constantly and as a result developed extreme anxiety and isolationist attitude.  He also had issues with focus and concentration, and had relationship issues and divorced his wife.  He was given a provisional diagnosis of PTSD.

VA and Vet Center records from 2008 show treatment for PTSD.  In October 2008 he was referred for PTSD assessment with symptoms that included intrusive thoughts, isolation, depression, anger, irritability, reliving events, guilt, distress at reminders and hypervigilace.  Such symptoms began shortly after Desert Storm.  The stressors including being under enemy fire going into Iraq, mine fields, a good friend injured by a mine, and feeling responsible for the death of another man.  He also knew of 2 suicides in his unit, and blamed himself for throwing rations to a young boy who ran into a road and was killed by the vehicle behind him.  He was noted to cry when discussing the impact of events.  He was assessed with PTSD and depression NOS.  He underwent sessions for PTSD in November 2008, with assignments to write about the impact of traumatic events.  The first one was driving a CO in a minefield following previous tracks, and being dressed down when they ran into trouble.  He later completed an impact statement involving the death of the child being run over, and the Veteran compared himself to the description of "baby killer" that had been attributed to Vietnam era veterans.  In December 2008 he was feeling anxious more so than depressed, with anxiousness in crowds, irritability, quickness to anger, and sleep problems.  He was noted to be anxious and mildly restless on mental status examination, with the assessment of PTSD with depression and anxiety.  

An April 2009 stressor statement from the Veteran described having driven into a mine field after dropping off POWs.  He described a mine blowing up after the CO got out of the vehicle.  The Veteran got under his flak jacket.  He indicated he still jumps at loud noises.  Another statement from the Veteran during the same month described that he operated heavy equipment to construct supply routes, and in February 1991 he was driving a tap line road in Saudi Arabia and came upon traffic congestion and noted one of the company vehicles had been in a major collision with another vehicle.  He indicated that he ran over to see what happened and saw the body that was smashed and disfigured.  His mother issued a lay statement dated in December 2008 but received in April 2009 describing how the Veteran changed after his service from a happy, mellow person to a totally solitary person, and she did not know where he lived or his phone number most of the time as he did not tell her.  She described him as a volatile individual who went into a rage when he was recently sent to Germany and said that he was going to Afghanistan after that, which she questioned.  His brother also submitted a lay statement also received in April 2009, which described the Veteran as having changed from being a cheerful and trusting individual to having issues with remorse over his actions in Iraq, difficulty in deciding what direction his life should take, and troubles with relationships.

The Veteran submitted two lay statements in June 2010 from F.T. who was a staff sergeant who served with the Veteran during Desert Storm.  The first statement reported that the Veteran was an equipment operator but also served as the CO's driver.  In January 1991 after the start of the air campaign, Specialist A.H. was hit by a transport semi while operating a dump truck, and ejected him onto the highway.  The Veteran and CO were said to have witnessed the fatal accident and the condition of the body.  He observed that the Veteran was in total shock when he returned to camp and unable to communicate with others.  The second letter described how the Veteran was among a group of soldiers who left base camp to use phones to call home at KKMC in Saudi Arabia, and when they were at the phone call center, alarms went off and everyone put on protective suits and masks.  A SCUD missile was spotted overhead and was intercepted by a Patriot missile and exploded over them.  They took cover from the falling debris and wondered about what kind of chemical agents it contained.  He indicated that they saw people getting run over by vehicles in sheer panic and terror.  He witnessed this take place with the Veteran and other members of the earth moving platoon.  

Attached to the lay statements submitted by F.T. was a copy of a portion a document summarizing SCUD incidents, including a February 14, 1991 SCUD attack against the general KKMC/Hafir Al Batin area, which describes a barrage of SCUD missiles fired on this base.  No source for this document is given.  

The Veteran's June 2010 Travel Board hearing testimony recited evidence received that included lay statements from his buddies regarding a SCUD attack and the accident killing A.H.  He further discussed the incident of A.H.'s death saying that he came upon the scene of the accident and saw the body underneath the axles of the dump truck he had been operating and had been thrown from.  He indicated that the CO and he identified the body.  He confirmed that he considered A.H. to be his friend.  In regards to the SCUD attack, he reported that he went to a home site of the First Cavalry as it had satellite phones and his unit went there to use the phones.  As they went there they saw the trail of a missile going over and heard a big explosion as it had been intercepted.  He said they immediately donned protective gear and wondered when chemicals could have been inside the missile.  This was around January or February 1991.  He cited treatment records linking PTSD to these stressors, but mostly to the death of A.H.  

Following remand of this matter, the Veteran underwent VA examination in February 2011, which included review of the claims file and examination of the Veteran.  The examiner noted the Veteran's medical history was significant for mental health treatment including with medications.  He reported anxiety, anger, depression and lack of interest in doing things.  His mood was significant for prominent irritable and agitated mood, with episodes of verbal and physical aggression.  He also reported dissociative episodes.  He reported self depreciating ruminations about the death of the child in Kuwait, and whether he could have prevented it.  He also had similar ruminations in regards to a friend injured in a truck accident and the death of his sister and brother in law.  He described concentration problems due to ruminations, flashbacks and intrusive thoughts.  He said he thinks about death daily.  He had chronic sleep disturbance.  He described himself as withdrawn, pessimistic and with reduced self esteem.  His history included the homicide of his sister and brother in law in 2005.  He was close with his remaining siblings.  His military history included enlisting in the Reserves in 1984, with activation for Desert Storm from October 1990 to May 1991.  His MOS was as combat engineer and he was described as having combat exposure.  His history was negative for drug or alcohol problems.  He was still in the Reserves, but his status was under medical review.  

The Veteran's stressors were addressed in detail in this February 2011 VA examination.  The first stressor was described as watching a boy get killed trying to get an MRE he threw out the window, when the vehicle behind him hit the boy.  He felt helpless about preventing it and thought at the time that he should not have thrown the MRE.  The examiner noted that review of the claims file indicated that he named this event as a stressor.  He reported nightmares about this incident on a regular basis.  The examiner stated that this met the criterion A1 and A2 to support a diagnosis of PTSD.  

The second stressor was the death of A.H. who was hit by a truck in Iraq.  The Veteran did not witness the accident, but rather was told about it.  He was with the CO who identified him.  The examiner noted that review of the claims file disclosed varying accounts of this incident in various clinical settings and during his Board hearing.  The accounts varied as to whether he was at the scene of the accident and his presence had not been verified by the VA.  He had placed various emphases on this incident in various clinical settings.  Among others, this incident was claimed to be linked to his PTSD.  On this examination he reported continued nightmares about his friend.  Given his description that he felt "disbelief" at the time he learned of his friend's death, this event did not satisfy the criteria A2 (which involves intense fear, helplessness or horror) and therefore did not satisfy the DSM-IV criterion for PTSD.  The examiner opined that it was less likely as not that his claimed PTSD was etiologically related to this particular stressor.  

The third stressor was described by the Veteran as having driven out of an area of a compound of enemy POW's after apprehending them, when the CO he was driving told him to go through a path that looked safe, but was in a mine field where explosions went off.  The CO said he would back him out, but the Veteran was scared and did not trust him.  After the CO got out of the vehicle, he came back and said they should wait for EOD to come in to take care of the mines.  They waited for EOD to come and clear a path and drive through.  He indicated he felt scared and anxious.  He did not trust authority because the CO had insisted they drive through a mine field.  The examiner noted that review of the claims file showed he mentioned this episode among stressors he claimed are linked to PTSD in 2005, 2008 and 2009.  He reported a high degree of reactivity to the sounds of cars screeching and felt vulnerable driving and hypervigilant about being hit or injured when driving.  The examiner opined that this particular incident was consistent with the Veteran's recollection of intense fear of hostile military or terrorist activity that threatened his life and the life of his comrades.  

After addressing the stressors, the examiner opined that it was at least as likely as not that his claimed PTSD is etiologically related to the first and third stressors.

The examiner noted the Veteran's post military history included his being incarcerated for a week in 2000 but he did not know what the charges were.  He was arrested in 1998 for violating a restraining order.  A 2010 workplace incident was under investigation where a customer accused him of threatening him with a screwdriver.  He also reported sleep impairment of waking every 2 hours due to bad dreams and racing thoughts about finding the person who killed his sister.  He had combat content related nightmares every night, and slept about 4 hours.  He was tired all the time and drank coffee to compensate.  He cited poor impulse control and acknowledged verbal abuse at times, as well as a physical assault of a coworker who approached him from behind.  He confirmed three out of 17 common PTSD stressors, confirming he experienced or witnessed severe human suffering, sudden unexpected death of someone close, and combat or exposure to a war zone in the military.  

The examiner identified the PTSD symptoms the Veteran was experiencing and that his test scores exceeded the cut off for PTSD, with results probably valid.  The examiner diagnosed the Veteran with an Axis I diagnosis for PTSD.  

The examiner gave an opinion that PTSD is at least as likely as not (a 50/50 probability) caused by or a result of hostile military or terrorist activity that threatened his life and the lives of comrades when he found himself in a mine field during Desert Storm.  The rationale was noted to include the fact that the service treatment records showed that psychiatric symptoms were present on his demobilization from Southwest Asia.  The claims file had shown numerous presentations for mental health care since his combat service, with PTSD diagnosed in clinical settings.  For the current examination the stressor episodes identified are consistent with the Veteran's recollection of intense fear of hostile military or terrorist activity that threatened his life and the lives of his comrades.  There was an incident consistent with his recollections of intense feelings of horror.  These incidents were sufficient to satisfy criteria A1 and A2 for a DSM-IV diagnosis of PTSD.  His diagnosis of PTSD was deemed to not require a specific opinion concerning the relevance of the death of a unit member during his combat service. 

The Veteran submitted contentions in February 2012 in response to the supplemental statement of the case.  He clarified that when he was notified of the incident resulting in the death of unit member A.H. that after being notified, he and the CO immediately went to the scene where they saw him crushed, which was a horrifying experience.  Regarding the duty as the CO's driver, there was no duty MOS for this position.  Generally this was an extra duty assignment and could include anyone from this unit, usually lower enlisted regardless of MOS.  The Veteran was an E-4 at the time.  As the driver did not get a citation for this extra duty the Veteran disagreed with the VA's findings that the incident was not consistent with the types of duties or circumstances that he would have been placed into.  He also remarked that the fact that he was in fear of his life from SCUD attacks was also not noted in the SSOC.  He explained to the examiner that he also suffered nightmares due to being in fear of his life during those attacks and submitted verifications of the SCUD attacks.  

The Veteran's representative, in his April 2012 brief, submitted an unsolicited lay statement, citing his own experience in the Marines for 8 years, as a licensed driver in a heavy weapons company.  The representative said that he was called on multiple occasions to drive staff NCO's and officers from one location to the other.  This was an informal duty that did not involve documentation of any sort for the assignment, as reported by the Veteran.  The representative also cited his own service during the Gulf War and can attest to the frequency of vehicles experiencing unmarked minefields in that environment.  The representative argued that the Veteran's assertions both of driving his Captain and driving into the minefield were more likely than not events consistent with the circumstances, time and place of the Veteran's service.

After a review of the record and resolving reasonable doubt in the Veteran's favor, the Board finds that the at least some of his reported stressors, specifically those involving having driven into a minefield are consistent with the Veteran's corroborated participation in Operation Desert Storm.  While there are noted to be some inconsistencies in stressors reported by the Veteran, most notably the history surrounding his discovery of the accidental death of his friend A.H., the VA examiner considered such inconsistencies and did not utilize this stressor in rendering the PTSD diagnosis. 

Most significantly, the stressor of driving through a minefield has been accepted by the February 2011 VA examiner as a stressor consistent with the Veteran's recollection of intense fear of hostile military or terrorist activity that threatened his life and the life of his comrades, and supportive of the diagnosis of PTSD.  While no formal documentation of his duties driving the CO are of record, such duties are not inconsistent with his service.  He is noted to have received a Drivers Badge which potentially could have qualified him to drive CO's, and other lay evidence suggests that such assignments were generally informal and not documented.  

Furthermore the opinion from the VA examiner linking the Veteran's PTSD to service is based not only on consideration of the stressors, but also the medical history of the Veteran, with psychiatric symptoms noted to have been present on active duty on his post deployment examination.  Other mental health professionals in addition to the February 2011 VA examiner have also diagnosed PTSD related to his experiences during service during Operation Desert Shield/Storm.  

Although the Board still has some lingering questions as to the reliability of some of the Veteran's assertions, the Board will resolve all doubt in the Veteran's favor and grant service connection for PTSD. 


ORDER

Entitlement to service connection for PTSD is granted. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


